DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/12/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 13, line 6, the term “a reflected color” renders the claim vague and indefinite since it is unclear if this term is the same or different from the same term initially recited at line 3 of claim 13.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 8, 13, 14, 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. 6,393,759 in view of “Stable structural color patterns displayed on transparent insect wings” by Shevtsova et al. (01/03/2011).
In regard to claim 13, Brown et al. disclose a method for attracting insects by simulating wing flash, the method comprising:  controlling (via electrical ballast 42 and transformer 43; see col. 7, lines 34-36) a light source (46) to emit light at a light-pulse frequency (50-60 Hz) that mimics a wing flash for a targeted winged insect species (see col. 5, lines 31-36), wherein wings of the targeted winged insect species reflect a reflected color (it is inherent that the wings of the targeted winged insect species reflect a reflected color; this limitation is merely a statement of a fact of nature), but do not disclose determining a reflected color reflected by wings of a target winged insect species or controlling a light source such that a color of the light mimics the reflected color.  Shevtsova discloses that color patterns play central roles in the behavior of insects and that the extremely thin transparent wings of small Hymenoptera and Diptera patterns reflect vivid color patterns caused by thin film interference and the visibility of these patterns is affected by the way the insects display their wings against various backgrounds with different light properties; the specific color sequence about 20% of the incoming light beams being reflected from a single extremely thin and transparent layer with a refractive index of chitin and that any animal with color vision can see these color patterns when the wing reflections are not overpowered by strong background reflections; there has been reinforcement of an optically refracted and stable color reflection, which coupled with the early evolution of trichromatic UV-blue-green perception by the insect compound eye, has along with pigmentation, transformed wings into visual communication posters for those who can see their colors; our observations of WIPs suggest that species identification in many groups of Hymenoptera and Diptera is enhanced if WIPs are added to the set of taxonomic characters; behavioural, ecological, morphological, and evolutionary studies of insects with small wings will benefit from the discovery of WIPs in that they probably function in intra- and interspecific signaling; wing displays play a central role in visual courtship communications in several families of Diptera as well as many other insects; among flies, attraction to blue and green light in the dark may be stronger than attraction to UV light and red light and that these observations suggest that the biological significance of WIPs is for visual signaling, including intraspecific recognition by their bearers; and discloses the step of determining a reflected color reflected by wings of a target winged 
In regard to claim 14, Brown et al. disclose adjusting one or more of the light-pulse frequency, a light intensity, a wavelength composition, a duty cycle, and the position of the light source based on one or more of the target winged insect species, time of day, season, weather, and geographical location (electrical ballast 42 and/or transformer 43 are preferably adapted to provide multiple, alternating, and/or varying frequencies and variable frequencies provide a changing pattern of flickering light attractive to flying insects, such as flies and tests have shown that flies are attracted to a wide range of frequencies, and that multiple frequencies increase their interest, resulting in more flies captured in controlled tests, in a shorter time period; see col. 5, lines 49-56).
In regard to claim 16, Brown et al. disclose wherein the light-pulse frequency is between about 1 pulse per second and about 1,000 pulses per second (50-60 Hz).
In regard to claim 17, Brown et al. disclose wherein the targeted winged insect species is Diptera (flies).

In regard to claim 8, Brown et al. disclose exposing the insects that respond to the light to a lethal composition (disposable sheet 60 with sticky adhesive 62).
In regard to claim 18, Brown et al. disclose a method for attracting insects by simulating wing flash, comprising:  determining a light-pulse frequency that mimics a wing flash for a target winged insect species (Flying insects are attracted by the Ramen Scattering effect of the light waves; see col. 5, lines 31-43); and controlling (via electrical ballast 42 and transformer 43) a light source (46) to emit light at the light-pulse frequency (50-60 Hz; see col. 5, lines 31-36), but do not disclose determining a reflected color reflected by wings of a target winged insect species or controlling a light source such that the light having a color that mimics the reflected color.  Shevtsova discloses that color patterns play central roles in the behavior of insects and that the extremely thin transparent wings of small Hymenoptera and Diptera patterns reflect vivid color patterns caused by thin film interference and the visibility of these patterns is affected by the way the insects display their wings against various backgrounds with different light properties; the specific color sequence displayed lacks pure red and matches the color vision of most insects, strongly suggesting that the biological significance of wing interference patterns (WIP) lies in visual signaling; the optically refracted pattern is also stabilized by microstructures of the wing such as membrane corrugations and spherical cell structures that reinforce the pattern and make it essentially noniridescent over a large range of light incidences; structural wing about 20% of the incoming light beams being reflected from a single extremely thin and transparent layer with a refractive index of chitin and that any animal with color vision can see these color patterns when the wing reflections are not overpowered by strong background reflections; there has been reinforcement of an optically refracted and stable color reflection, which coupled with the early evolution of trichromatic UV-blue-green perception by the insect compound eye, has along with pigmentation, transformed wings into visual communication posters for those who can see their colors; our observations of WIPs suggest that species identification in many groups of Hymenoptera and Diptera is enhanced if WIPs are added to the set of taxonomic characters; behavioural, ecological, morphological, and evolutionary studies of insects with small wings will benefit from the discovery of WIPs in that they probably function in intra- and interspecific signaling; wing displays play a central role in visual courtship communications in several families of Diptera as well as many other insects; among flies, attraction to blue and green light in the dark may be stronger than attraction to UV light and red light and that these observations suggest that the biological significance of WIPs is for visual signaling, including intraspecific recognition by their bearers; and discloses the step of determining a reflected color reflected by wings of a target winged insect species (see Methods section on page 6 of 6 and Figs. 1-6).  It would have been obvious to one of ordinary skill in the art to modify the method of Brown et al. such that it includes the step of determining a reflected color reflected by wings of a target winged insect species in view of Shevtsova et al. such that the light has a color that mimics the reflected color reflected by wings of a target winged insect species in order to utilize .
Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. 6,393,759 in view of “Stable structural color patterns displayed on transparent insect wings” by Shevtsova et al. (01/03/2011) as applied to claim 13 above, and further in view of Butler et al. 5,327,675 or Child 7,937,887.
In regard to claim 9, Brown et al. disclose a fluorescent light source (46), but do not disclose wherein the light source comprises one or more light emitting diodes.  Butler disclose the light source (4122a-b; see col. 4, lines 10-15 & col. 29, lines 1-5) comprise one or more light emitting diodes (LEDs).  Child discloses an insect trap (100) and method of attracting insects wherein the attractant means (200) includes one or more light sources (7) which are LEDs and which may emit suitable frequencies of light and of varying colors, including light in the visible and/or ultraviolet spectrum, and that the light sources may “flicker” or “pulse” rather than remain on for extended periods of time (see col. 4, lines 33-49); and that mosquito traps of the prior art use flashing lights for attracting insects thereto (see col. 1, lines 10-14).  It would have been obvious to one of ordinary skill in the art to modify the method of Brown et al. and Shevtsova et al. such that the light source comprises one or more light emitting diodes in view of Butler or Child in order to utilize a light source that is capable of emitting sufficient attractive light while using less electricity and which is more rugged than fluorescent bulbs which may more easily break than an LED bulb.
.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. 6,393,759 in view of “Stable structural color patterns displayed on transparent insect wings” by Shevtsova et al. (01/03/2011) as applied to claim 13 above, and further in view of Child 7,937,887.
In regard to claim 11, Brown et al. discloses the light source (46) configured to move between one or more positions (the trap 30 may be deployed anywhere the plug while the light is being emitted.  Child discloses an insect trap (100) wherein attractant means (200) may include variable frequency UV and infrared sources inside the trap (100), with light being directed towards the outside of the trap using a plurality of fibre optic filaments and as a further alternative, the LED array may be located on a moveable platform located inside the trap (100) which spins around a central axis to create a pulsed or flicker effect (see col. 5, lines 39-46).  It would have been obvious to one of ordinary skill in the art to modify the method of Brown et al. and Shevtsova et al. such that it comprises moving the light source while the light is being emitted in view of Child in order to create a pulsed or flicker illumination effect which can be seen by target insects in multiple directions so as to increase the attractive effect.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. 6,393,759 in view of “Stable structural color patterns displayed on transparent insect wings” by Shevtsova et al. (01/03/2011) as applied to claim 13 above, and further in view of Cohnstaedt et al. 7,784,215 or Simchoni-Barak et al. 2010/0024278.
In regard to claim 12, Brown et al. do not disclose adjusting a light intensity based on an amount of ambient light sensed by a photosensor.  Cohnstaedt et al. disclose methods for improved light traps wherein a lighting platform (1) comprises a plurality of LEDs (7) and a resistor (5) that allows for the brightness to be adjusted according to the trapping conditions (e.g. day, night, moon or no moon, etc.) by adjusting the voltage of the LEDs (see col. 8, lines 24-27 & col. 2, line 63 to col. 3, line 6).  Simchoni-Barak et al. disclose methods for attracting and trapping insects wherein a .    
Claims 15, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. 6,393,759 in view of “Stable structural color patterns displayed on transparent insect wings” by Shevtsova et al. (01/03/2011) as applied to claims 13, 18 above, and further in view of Hyde 9,946,922.
In regard to claim 15, Brown et al. and Shevtsova et al. do not disclose wherein the light-pulse frequency mimics a wing flash for a sexually mature female of the target winged insect species.  Hyde discloses that the antenna of mosquitoes are important for sensing the proximity of a potential mate and that male mosquitoes detect the presence of nearby female mosquitoes by hearing the female’s flight tones using a special organ called the Johnston’s organ at the base of each antenna and that a male mosquito is able to hear a nearby female’s wing beat frequency (approximately 300-600 Hz, depending upon species) and fly off in pursuit.  It would have been obvious to modify the method of Brown et al. and Shevtsova et al. such that the light-pulse frequency 
In regard to claim 19, Brown et al. discloses setting the light-pulse frequency to a frequency (50-60 Hz) which attracts flies, but do not disclose wherein the step of determining a light-pulse frequency that mimics a wing flash for a target winged insect species comprises:  projecting light on a member of the target winged insect species; monitoring a frequency at which the light is reflected from the member's wings; and setting the light-pulse frequency to the monitored frequency.  Hyde discloses wherein the step of determining a light-pulse frequency that mimics a wing flash for a target winged insect species (organism 26 such as a mosquito) comprises:  projecting light on a member of the target winged insect species (the reflection of targeting laser 18 from organism 26 is detected by photodiode 20; see col. 8, line 46-65); monitoring a frequency at which the light is reflected from the member's wings (the signal from photodiode 20 is used to measure wingbeat frequency; see col. 8, lines 48-65).  It would have been obvious to one of ordinary skill in the art to modify the method of Brown et al. and Shevtsova et al. such that the step of determining a light-pulse frequency that mimics a wing flash for a target winged insect species comprises:  projecting light on a member of the target winged insect species; monitoring a frequency at which the light is reflected from the member's wings; and setting the light-pulse frequency to the monitored frequency in view of Hyde in order to adaptively change the light-pulse frequency of the light source so as to closely mimic any selected one of a plurality of .
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. 6,393,759 in view of “Stable structural color patterns displayed on transparent insect wings” by Shevtsova et al. (01/03/2011) as applied to claim 18 above, and further in view of Nelson 7,841,131 and Cohnstaedt et al. 7,784,215.
In regard to claim 20, Brown et al. disclose projecting light at a first light-pulse frequency (50-60 Hz) in a first portion of an area (area where trap 30 is deployed) comprising a plurality of members of the target winged insect species (flies) and setting the light-pulse frequency to a frequency (50-60 Hz) which attracts flies, but do not disclose wherein the step of determining a light-pulse frequency that mimics a wing flash for a target winged insect species comprises:  projecting light at a first light-pulse frequency in a first portion of an area comprising a plurality of members of the target winged insect species; monitoring a first reaction of the plurality of members of the target winged insect species in response to the light projected at the first light-pulse frequency; projecting light at a second light-pulse frequency in a second portion of the area comprising the plurality of members of the target winged insect species; monitoring a second reaction of the plurality of members of the target winged insect species in response to the light projected at the second light-pulse frequency; setting the light-pulse frequency to the first light-pulse frequency in response to the first reaction being larger than the second reaction; and setting the light-pulse frequency to the second light-pulse frequency in response to the second reaction being larger than the first reaction.  Nelson discloses a light trap for insects wherein in conducting capture rate   Brown et al., Shevtsova et al., and Nelson disclose projecting light at a second light-pulse frequency (Brown et al. 50-60 Hz) in a second portion of the area (large trap 5, a mid-sized trap 33, and a small trap 34 of Nelson mounted at different wall locations) comprising the plurality of members of the target winged insect species while projecting light at a first light-pulse frequency (Brown et al. 50-60 Hz), but do not disclose either setting the light-pulse frequency to the first light-pulse frequency in response to the first reaction being larger than the second reaction or setting the light-pulse frequency to the second light-pulse frequency in response to the second reaction being larger than the first reaction.  Cohnstaedt et al. disclose methods for improved light traps comprising either setting the light-pulse frequency to the first light-pulse frequency in response to the first reaction being larger than the second reaction or setting the light-pulse frequency to the second light-pulse frequency in response to the second reaction being larger than the first reaction (LEDs 7 are separately adjustable color and intensity and are available in a variety of wavelengths to produce a range of colors of light from ultraviolet to infrared that includes the visible light spectrum [250-2000 nm], and that a plurality of wavelengths may be used in combination which will depend upon the species of arthropod that is to be attracted; the wavelength of the light emitted by the LEDs is tailored to the specific insect species sought to be attracted [see Examples 2-3]).  It would have been obvious to one of ordinary skill in the art to modify the method of Brown et al. and Nelson such that it comprises either setting the light-pulse frequency to the first light-pulse frequency in response to the first reaction being larger than the second reaction or setting the light-pulse frequency to the second light-pulse frequency in response to the second reaction being larger than the first reaction in view of Cohnstaedt et al. in order to tailor the method such that either the first or second light-pulse frequency is projected according to the success of either the first or second light-pulse frequency in attracting the target winged insect species.
Claims 7-10, 13, 14, 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Butler et al. 5,327,675 in view of “Stable structural color patterns displayed on transparent insect wings” by Shevtsova et al. (01/03/2011).
In regard to claim 13, Butler et al. disclose a method for attracting insects by simulating wing flash, the method comprising:  controlling (strobelight such as the ones disclosed at col. 4, lines 26-40) a light source (4122a-b) to emit light at a light-pulse frequency (50-60 Hz) that mimics a wing flash for a targeted winged insect species (radiation pulsing means; see col. 3, lines 29-34 & col. 4, lines 11-25 & col. 29, lines 1-5), wherein wings of the target winged insect species reflect a reflected color, and a color of the light mimics the reflected color (the incident light upon the wings of the targeted insect which is not absorbed by the wings is the reflected color, furthermore the flashing of the light of Butler et al. is a simulation of the wing flash of the targeted insect; also Butler et al. at col. 3, lines 29-34 states “radiation pulsing means connected to said insect visual sensing frequencies”), but does not disclose but do not disclose determining a reflected color reflected by wings of a target winged insect species.  Shevtsova discloses that color patterns play central roles in the behavior of insects and that the extremely thin transparent wings of small Hymenoptera and Diptera patterns reflect vivid color patterns caused by thin film interference and the visibility of these patterns is affected by the way the insects display their wings against various backgrounds with different light properties; the specific color sequence displayed lacks pure red and matches the color vision of most insects, strongly suggesting that the biological significance of wing interference patterns (WIP) lies in visual signaling; the optically refracted pattern is also stabilized by microstructures of the wing such as membrane corrugations and spherical cell structures that reinforce the pattern and make it essentially noniridescent over a large range of light incidences; structural wing color patterns are the effect of thin film interference with about 20% of the incoming light beams being reflected from a single extremely thin and transparent layer with a refractive index of chitin and that any animal with color vision can see these color patterns when the wing reflections are not overpowered by strong background reflections; there has been reinforcement of an optically refracted and stable color reflection, which coupled with the early evolution of trichromatic UV-blue-green perception by the insect compound eye, has along with pigmentation, transformed wings into visual communication posters for those who can see their colors; our observations of WIPs suggest that species identification in many groups of Hymenoptera and Diptera is enhanced if WIPs are added to the set of including intraspecific recognition by their bearers; and discloses the step of determining a reflected color reflected by wings of a target winged insect species (see Methods section on page 6 of 6 and Figs. 1-6).  It would have been obvious to one of ordinary skill in the art to modify the method of Butler et al. such that it includes the step of determining a reflected color reflected by wings of a target winged insect species in view of Shevtsova et al. such that the color of the light mimics the reflected color reflected by wings of a target winged insect species in order to utilize visual cue specific to the target winged insect species in the form of a color of light which is specifically recognized by the respective target insect species such that non-target winged insect species are not targeted and undesirably captured.
In regard to claim 14, Butler et al. disclose adjusting one or more of the light-pulse frequency, a light intensity, a wavelength composition, a duty cycle, and the position of the light source based on one or more of the target winged insect species, time of day, season, weather, and geographical location (light-pulse frequency is adjusted to a value which is between 50 up to about 400 Hz, wherein the frequencies are intended to mimic blood feeding arthropod wing beat frequencies and visual sensing frequencies; see col. 4, lines 11-19).

In regard to claim 17, Brown et al. disclose wherein the targeted winged insect species is Diptera (“house flies” at col. 4, line 65; also see col. 5, lines 35 & 48).
In regard to claim 18, Butler et al. disclose a method for attracting insects by simulating wing flash, comprising:  determining a light-pulse frequency that mimics a wing flash for a target winged insect species (see col. 3, lines 29-34 & col. 4, lines 11-25 & col. 29, lines 1-5); and controlling (strobelight such as the ones disclosed at col. 4, lines 26-40) a light source (4122a-b) to emit light at the light-pulse frequency (50-400 Hz), the light having a color that mimics the reflected color (the incident light upon the wings of the targeted insect which is not absorbed by the wings is the reflected color, furthermore the flashing of the light of Butler et al. is a simulation of the wing flash of the targeted insect), but does not disclose determining a reflected color reflected by wings of a target winged insect species.  Shevtsova discloses that color patterns play central roles in the behavior of insects and that the extremely thin transparent wings of small Hymenoptera and Diptera patterns reflect vivid color patterns caused by thin film interference and the visibility of these patterns is affected by the way the insects display their wings against various backgrounds with different light properties; the specific color sequence displayed lacks pure red and matches the color vision of most insects, strongly suggesting that the biological significance of wing interference patterns (WIP) lies in visual signaling; the optically refracted pattern is also stabilized by microstructures of the wing such as membrane corrugations and spherical cell structures that reinforce the pattern and make it essentially noniridescent over a large about 20% of the incoming light beams being reflected from a single extremely thin and transparent layer with a refractive index of chitin and that any animal with color vision can see these color patterns when the wing reflections are not overpowered by strong background reflections; there has been reinforcement of an optically refracted and stable color reflection, which coupled with the early evolution of trichromatic UV-blue-green perception by the insect compound eye, has along with pigmentation, transformed wings into visual communication posters for those who can see their colors; our observations of WIPs suggest that species identification in many groups of Hymenoptera and Diptera is enhanced if WIPs are added to the set of taxonomic characters; behavioural, ecological, morphological, and evolutionary studies of insects with small wings will benefit from the discovery of WIPs in that they probably function in intra- and interspecific signaling; wing displays play a central role in visual courtship communications in several families of Diptera as well as many other insects; among flies, attraction to blue and green light in the dark may be stronger than attraction to UV light and red light and that these observations suggest that the biological significance of WIPs is for visual signaling, including intraspecific recognition by their bearers; and discloses the step of determining a reflected color reflected by wings of a target winged insect species (see Methods section on page 6 of 6 and Figs. 1-6).  It would have been obvious to one of ordinary skill in the art to modify the method of Butler et al. such that it includes the step of determining a reflected color reflected by wings of a target winged insect species in view of Shevtsova et al. such that the color of the light mimics the reflected color reflected by wings of a target winged insect species 
In regard to claim 7, Butler et al. disclose capturing the insects that respond to the light in a trap (horizontally disposed hollow housing means 116, 216 having incorporated into the inner structure thereof arthropod entrapment means which may for example be a sticky insect trapping substance).
In regard to claim 8, Butler et al. disclose exposing the insects that respond to the light to a lethal composition (sticky insect trapping substance).
In regard to claim 9, Butler et al. disclose wherein the light source comprises one or more light emitting diodes (4122a-b; see col. 4, lines 2-6 & lines 41-45).
In regard to claim 10, Butler et al. disclose wherein the light source (4122a-b) comprises a plurality of lights (4122a-b) arranged to emulate a swarm of insects, the method further comprising emulating a swarm of insects with the light source (the use of LEDs 4122a-b and their disposition in opposing directions creates a wider spread of light which emulates a swarm of insects when flashing at the 50-400 Hz range).


Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Butler et al. 5,327,675 in view of “Stable structural color patterns displayed on transparent insect wings” by Shevtsova et al. (01/03/2011) as applied to claim 13 above, and further in view of Child 7,937,887.
while the light is being emitted.  Child discloses an insect trap (100) wherein attractant means (200) may include variable frequency UV and infrared sources inside the trap (100), with light being directed towards the outside of the trap using a plurality of fibre optic filaments and as a further alternative, the LED array may be located on a moveable platform located inside the trap (100) which spins around a central axis to create a pulsed or flicker effect (see col. 5, lines 39-46).  It would have been obvious to one of ordinary skill in the art to modify the method of Butler et al. and Shevtsova et al. such that it comprises moving the light source while the light is being emitted in view of Child in order to create a pulsed or flicker illumination effect which can be seen by target insects in multiple directions so as to increase the attractive effect.
Claims 12, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Butler et al. 5,327,675 in view of “Stable structural color patterns displayed on transparent insect wings” by Shevtsova et al. (01/03/2011) as applied to claim 13 above, and further in view of Cohnstaedt et al. 7,784,215 or Simchoni-Barak et al. 2010/0024278.
In regard to claim 12, Brown et al. do not disclose adjusting a light intensity based on an amount of ambient light sensed by a photosensor.  Cohnstaedt et al. disclose methods for improved light traps wherein a lighting platform (1) comprises a 
Alternatively in regard to claim 14, Butler et al. do not disclose adjusting one or more of the light-pulse frequency, a light intensity, a wavelength composition, a duty cycle, and the position of the light source based on one or more of the target winged insect species, time of day, season, weather, and geographical location.  Simchoni-Barak et al. disclose methods for attracting and trapping insects wherein a trap (40) is shown having a light module (42) which includes a light-emitting head (44) having one or more light sources (46) and a light sensor (48) that is used to determine the ambient light in the environment and adjust the output of light sources (46) accordingly (see para. 0069).  It would have been obvious to one of ordinary skill in the art to modify the .
Claims 15, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Butler et al. 5,327,675 in view of “Stable structural color patterns displayed on transparent insect wings” by Shevtsova et al. (01/03/2011) as applied to claims 13, 18 above, and further in view of Hyde 9,946,922.
In regard to claim 15, Butler et al. do not disclose wherein the light-pulse frequency mimics a wing flash for a sexually mature female of the target winged insect species.  Hyde discloses that the antenna of mosquitoes are important for sensing the proximity of a potential mate and that male mosquitoes detect the presence of nearby female mosquitoes by hearing the female’s flight tones using a special organ called the Johnston’s organ at the base of each antenna and that a male mosquito is able to hear a nearby female’s wing beat frequency (approximately 300-600 Hz, depending upon species) and fly off in pursuit.  It would have been obvious to modify the method of Butler et al. and Shevtsova et al. such that the light-pulse frequency mimics a wing flash for a sexually mature female of the target winged insect species in view of Hyde in order to specifically tune the light source to emit a light-pulse frequency that will attract males of the target winged insect species and not any other unintended insect species.
In regard to claim 19, Butler et al. discloses setting the light-pulse frequency to a frequency (50-400 Hz) which attracts blood feeding arthropod species, but do not .
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Butler et al. 5,327,675 in view of “Stable structural color patterns displayed on transparent insect wings” by Shevtsova et al. (01/03/2011) as applied to claim 18 above, and further in view of Nelson 7,841,131 and Cohnstaedt et al. 7,784,215.
Butler et al., Shevtsova et al., and Nelson disclose projecting light at a second light-pulse frequency (Butler et al. 50-400 Hz) in a second portion of the area (large trap 5, a mid-sized trap 33, and a small trap 34 of Nelson mounted at different wall locations) comprising the plurality of members of the target winged insect species while projecting light at a first light-pulse frequency (Butler et al. 50-400 Hz), but do not disclose either setting the light-pulse frequency to the first light-pulse frequency in response to the first reaction being larger than the second reaction or setting the light-pulse frequency to the second light-pulse frequency in response to the second reaction being larger than the first reaction.  Cohnstaedt et al. disclose methods for improved light traps comprising either setting the light-pulse frequency to the first light-pulse frequency in response to the first reaction being larger than the second reaction or setting the light-pulse frequency to the second light-pulse frequency in response to the second reaction being larger than the first reaction (LEDs 7 are separately adjustable color and intensity and are available in a variety of wavelengths to produce a range of colors of light from ultraviolet to infrared that includes the visible light spectrum [250-2000 nm], and that a plurality of wavelengths may be used in combination which will depend upon the species of arthropod that is to be attracted; the wavelength of the light emitted by the LEDs is tailored to the specific insect species sought to be attracted [see Examples 2-3]).  It would have been obvious to one of ordinary skill in the art to modify the method of Butler et al., Shevtsova et al., and Nelson such that it comprises either setting the light-pulse frequency to the first light-pulse frequency in response to the first reaction being larger than the second reaction or setting the light-pulse frequency to the second light-pulse frequency in response to the second reaction being larger than the first reaction in view of Cohnstaedt et al. in order to tailor the method such that either the first or second light-pulse frequency is projected according to the success of either the first or second light-pulse frequency in attracting the target winged insect species.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Guice et al. 6,653,971 disclose airborne biota monitoring and control system wherein tunable die lasers or optical parametric amplifiers may be employed along with appropriate detectors to permit measurements of backscatter or forward scatter from airborne biota targets at one or more specific wavelengths to permit measurement of some spectral reflectance properties of airborne biota targets (see col. 32, lines 15-46).







Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN W ARK whose telephone number is (571)272-6885. The examiner can normally be reached M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Q. Dinh can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DARREN W ARK/Primary Examiner, Art Unit 3647                                                                                                                                                                                                        



DWA